Citation Nr: 1113504	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968 and from December 2001 to August 2002 with additional service in the Air Force Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran testified at a hearing at the RO in November 2009, before a local Decision Review Officer (DRO), and testified at a videoconference hearing in February 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the videoconference hearing is associated with the claims file.  At the videoconference hearing, he withdrew his appeal for a higher rating for bilateral hearing loss disability.  The Board has limited its decision accordingly.


FINDING OF FACT

Osteoarthritis of the hips is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Osteoarthritis of the hips was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for osteoarthritis of the hips.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for his osteoarthritis of the hips, as it is related to his active duty service.  Specifically, he asserts, and provided competent testimony to the undersigned VLJ, that he developed this disability due to working heavy construction projects and demolition in service; that he sought treatment within one year of discharge; and that he has received ongoing therapy.

The medical evidence of record satisfactorily establishes that the Veteran currently has the disability at issue.  Private treatment records show X-ray findings of fairly symmetric moderately marked osteoarthritis of the hips in June 2004 and show X-ray findings of advanced osteoarthritis with marginal osteophyte in August 2008. 

In correspondence submitted in March 2006, Dr. A.C.T., M.D., stated that the Veteran reported working in the military from 1965 to 1968 and from 1986 to 2005 doing heavy construction involving manual labor.  Dr. A.C.T. opined that it was therefore reasonable to assume that the Veteran's military duties exacerbated (if not caused) the degenerative arthritis of his hips.  In correspondence submitted in May 2006, Dr. A.C.T. stated that it was more likely than not that the Veteran's bilateral hip osteoarthritis was related to his military duty because the manual labor involved in heavy construction would place heavy stressors on hip joints causing osteoarthritis.

In lay statements submitted in May and July 2006, the Veteran's spouse and former spouse attested to the Veteran's deterioration in mobility. 

In correspondence submitted in November 2009, Dr. T.H., M.D., stated that the Veteran had a long military career with heavy labor associated with his duties; that this type of work done over the span of his career had more than likely advanced the osteoarthritis disease process; and that the Veteran's hip pain had been documented for many years.  Dr. T.H. opined, in pertinent part, that the Veteran's military duties were more likely than not the cause of his increased pains and advanced disease.

The Board finds that the Veteran is competent to state when he first experienced symptoms of osteoarthritis in his hips and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also finds that competent, credible, and uncontroverted medical opinions of record assert a relationship between the Veteran's heavy labor duties during active duty and his osteoarthritis of the hips.  

Accordingly, the criteria for service connection are met.


ORDER

Entitlement to service connection for osteoarthritis of the hips is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


